AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                         Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                     v.                                                (For Offenses Committed On or After November l, 1987)


                      Luis Raul Huerta-Ponce                                           Case Number: 3:18-mj-22532-RAM

                                                                                      Thomas S ·
                                                                                      Defendant's Att rney


REGISTRATION NO. 54983056
                                                                                                                   WI'! 0 1 2010
THE DEFENDANT:

 ~ ~::~:~:~~l: :::~~(-s)_l_o_f_C_o_m~p_la_i_nt_ _ _ _ _ _ _ _ _ _+_;"'~'"';~'""'~.""-~_""·~__'°-'_.-_.,..,_~'·'-_"-'~__~.~••. "'.~.~·._·~.~;,~',''-+,j-
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                     Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                           1

 D The defendant has been found not guilty on count(s)
                                                       -------------------
 0 Count( s)                                              dismissed on the motion of the United States.
             ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


  ISi Assessment: $10 WAIVED         ISi Fine: WAIVED
ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court reconunends defendant be deported/removed with relative,                     charged in case _ _ .
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, November 1, 2018
                                                                                  Date of Imposition of Sentence

                                                                                                             ~
                                                                                  H~BERT
                                                                                         .

                                                                                                    A. MCQUAID
                                                                                  UNITED STATES MAGISTRATE JUDGE



                                                                                                                          3: l 8-mj-22532-RAM
